DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Claim 29 has been amended. Claims 46-48 have been newly added and no claims have been newly canceled. 
Claims 29-48 are currently pending and have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high intensity light source” in claim 29 is a relative term which renders the claim indefinite. The term “high intensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While Applicant’s Specification provides an example for high intensity light source at 1000 watt lamp at page 46 lines 15-16, this example gives only one intensity value and does not provide a range to ascertain where a value for high intensity starts. Therefore, given the fact that a search of the prior art does not provide this information, a person of ordinary skill in the art would not know where a high intensity light source level started at and thus the claim is deemed unclear and indefinite.
Because claims 30-48 depend from indefinite claim 29 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Appropriate correction is required.
.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 29-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan (US 5,510,246-from IDS filed 10/17/2016) in view of Bylina (US 5,914,245-from IDS filed 10/17/2016), Yasui et al (Applied and Environmental Microbiology, 1997-from IDS filed 10/17/2016) and Coleman et al (US 6,472,163).
Amended claim 29 is drawn to a method for detecting microcolonies of living target cells in a sample comprising: (a) depositing cells present in the sample on a detection surface comprising a detection zone having a detection area, the detection surface having at least one dimension that is greater or equal to 1 cm; (b) allowing formation of one or more microcolonies of the target cells by in situ replication; (c) illuminating the detection area using an external light source, wherein the external light source comprises a high intensity light source and a liquid light-guide to direct light emitted by the high intensity light source to the detection area; (d) detecting the one or more microcolonies using imaging optics based on light reflected by the one or more microcolonies or the detection area responsive to incidence of the light emitted by the high intensity light source on the detection area; and (e) repeating step (d) thereby discerning objects that change in size over time from objects that do not change in size over time; 
wherein the one or more detected microcolonies have a measurement of less than 50 microns in at least two orthogonal dimensions, and the cells remain competent to replicate following the detecting.
Regarding claims 29-33 and 46, Morgan teaches a method for rapid quantification of microorganism growth (in situ replication) to provide early detection and enumeration of colonies (Title, abstract). The method relies on changes in specified indicia pf colony growth in the early stages of incubation to provide early detection advantages (column 2 lines 49-56). The detection surface comprising a detection zone having a detection area includes a PETRIFILM plate (column 3 lines 18-20) which is at least 1 cm in at least one dimension. Standard petri dishes are taught to be suitable alternative to the Petrifilm plates with appropriate modifications to the imaging system (column 5 lines 20-25). External lights (illumination) are used on the carrier surface (detection area) (column 3 lines 54-60). Imaging optics are used to detect one or more colonies and repeated (column 4 lines 1-10, column 6-column 8, column 8 line 4-17, column 9 line 1-20). An important indicator of early colony growth is the rate of growth or change between successive readings (column 1 lines 52-54).
Morgan is silent with regard to whether their light source is high or low intensity, however they do disclose that their light source is 15 watt (column 3 lines 55-60) and since this intensity of light allows for the detection of target cells it is deemed to meet the limitations of a high intensity light source baring evidence to the contrary.
Morgan is silent to the exact size of these early detected colonies.
Bylar teach methods of screening microcolonies. Bylar teach that screening microcolonies has several advantages over screening colonies. Kinetics and spectral data are more accurately determined by using microcolonies rather than larger colonies. Microcolonies are amenable to single-pixel analyses for both kinetics and spectroscopy. In complex images such as confluent groups of microcolonies, feature extraction is 
 Yasui teach a method for detecting microcolonies of living target cells in a bacteria contaminated sample wherein the microcolonies have a measurement of less than 50 microns in two orthogonal dimensions (Fig 5) (abstract, page 4529, column 1- Materials and Methods). Yasui teach wherein the mean number of cells in a microcolony is less than 50,000 cells (page 4532, Fig. 5). Yasui do not appear to use a detection surface that is greater than 1 cm in at least one dimension, however one of ordinary skill in the art would have been motivated with a reasonable expectation of success to use a larger detection surface of about 1 cm or larger in order to allow a scale up to analyze a larger sample size as this would provide more information with regard to microbial contamination in the same amount of time.
One of ordinary skill in the art would have been motivated to detect for microcolonies of less than 50 microns in size and less than 50,000 cells in the method of Morgan because Bylar teach that screening microcolonies has several advantages over screening colonies and Yasui teach that microcolonies are known to be less than 50 microns in size with less than 50,000 cells. One of ordinary skill in the art would have been motivated to use a detection surface that is greater than about 1 cm because this would allow the benefits of scaling up the method to include more microcolonies as suggested by Coleman (column 16 lines 21-27). One of ordinary skill would have had a reasonable expectation of success because Morgan teach that it is desirable to detect colonies at their earliest stage of formation.

Regarding claim 34, Morgan teach wherein the steps of detection are repeated and automated (column 1 lines 9-10, column 4 lines 54-65).
Regarding claims 35-36, 38-39, Morgan teach wherein the detecting detects reflected light (optical reflectance) (column 4 lines 15-16).
Regarding claim 37, Morgan teach alternate indicators such as fluorescence (column 6 lines 13-27).
Regarding claims 40-41, Morgan teach the use of a CCD detector (charge-coupled device) (column 7 lines 18-23).
Regarding claims 42-43, Morgan teach using a fluorescent signaling character (column 6 lines 13-27).
Regarding claim 44, Morgan does not specifically teach the use of a viability stain, but do teach the use of indicators that will detect growing microorganisms (columns 5-6). Distinguishing between dead and live microorganisms by the use of a 
Regarding claim 45, Morgan teach quantifying the number of microcolonies (column 6 lines 1-7).
Regarding claim 47-48, Morgan suggest steps for filtering reflected light from the cell colonies and specifically suggest the use of filter wheels thus rendering these obvious additions (column 4 lines 15-36, column 8 lines 25-30, 49-55).
Therefore the combined teachings of Morgan, Bylina et al, and Yasui et al render obvious Applicant’s invention as claimed.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-48 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 9, 29-30, 32-33, 40-46, 49, 63, 70-73, 79 and 81-86 of US Patent 7,582,415 B2 to Don Strauss on 09/01/2009 (IDS 10/17/2016, item FE) in view of Coleman et al (US 6,472,163) .
Although the conflicting claims of US Patent 7,582,415 B2 are not identical to currently under prosecution claims 29-45 in the instant application, they are not patentably distinct from each other. 
This is because, examining said claims 29-45 in the instant application to the extent given as the broadest reasonable interpretation; said claims of both inventions are drawn to a method to detect microcolonies of living cells. Said method claims in instant application being obvious variants of claims 1, 4-5, 9, 29-30, 32-33, 40-46, 49, 63, 70-73, 79 and 81-86 in said US patent. The differences, in the limitations of claim 1 between the patent and independent claim 29 in the instant application are the number of target cells deposited on the surface and the surface area. In the reference patent said area is > 1 mm in contrast to > 1cm in one dimension in the independent claim 29 of instant application. Thus, the claim in both cases would be obvious to one of ordinary skill because an area of > 1 mm encompasses > 1 cm since there is no upper limit for that parameter in the issued patent. In both, the issued patent and the instant application, the microcolonies measure < 50 microns in at least two orthogonal dimensions. 
The use of liquid light guides and filter wheels are taught by Coleman as obvious additions for methods of detecting microcolonies as described above.

Accordingly, instantly presented claims 29-45 are rejected under ODP as obvious variants of claims 1, 4-5, 9, 29-30, 32-33, 40-46, 49, 63, 70-73, 79 and 81-86 of US Patent 7,582,415 B2.



Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the Double Patenting rejection is improper because the parent claims priority to US Patent 7,582,415 which was restricted 5 ways and the claims are drawn to one of the 4 unelected embodiments from Patent 7,582,415.
This is not found persuasive because the instant application was filed as a CON and not a DIV and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d 1340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.

This is not found persuasive because Applicant has not defined the values of a high intensity light source nor does the art have a designated value range for such a limitation and thus as explained above the limitation of a high intensity light source has been broadly interpreted as including the intensity of the light source used by Morgan baring evidence to the contrary. With regard to the use of a liquid light guard the teaching of Coleman is relied upon as evidence that this device is known in the prior art for the beneficial detection of microcolonies. 
Applicant argues that the method of Morgan cannot be used to detect microcolonies having a width of 50 microns. Applicant asserts that this deficiency cannot be remedied by the other cited references. Applicant asserts that the method of Morgan cannot be modified to meet the limitations of the claimed method because Morgan requires image analysis using matrices of overlapping adjacent pixels to determine growth.
This is not found persuasive. Morgan specifically teach that those devices well known to those skilled in the art can be used in their method (column 8 lines 25-30) and Coleman demonstrate that devices for detecting microcolonies are known in the prior art. In addition, Yasui teach that microcolonies having a measurement of less than 50 microns in two orthogonal dimensions are beneficial for detection (Figure 5) (abstract, page 4529, column 1).

This is not found persuasive. Yasui teach wherein microcolonies smaller than 50 microns are beneficial and desirable for detection as described above. One of ordinary skill in the art would have been motivated to use a detection surface that is greater than about 1 cm because this would allow the benefits of scaling up the method to include more microcolonies as suggested by Coleman (column 16 lines 21-27).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.


Allowable Subject Matter
Amending claim 29 to include the limitation “without magnifying the detection area by more than 5-fold” to the end of step a and deleting limitations drawn to high intensity light which render the claims indefinite as described above would render the claims allowable.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632